U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q/A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number CenturyTouch Ltd, Inc. (Name of small business issuer in its charter) Delaware 46-1585936 (State or other Employer jurisdiction of Identification incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Number) Eric YK Wong Chief Executive Officer Stanton House 31 Westgate Grantham NG31 6LX Tel: 01476 591111 (Address and telephone number of registrant's principal executive officesand principal place of business) Please send a copy of all correspondence to: Jillian Ivey Sidoti, Esq 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 PHONE 323-799-1342 jillian@jilliansidoti.com Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x At January 15, 2014, there were 31,390,000 shares outstanding of the registrant’s common stock. CENTURYTOUCH LTD, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED September 30, 2012 Page Number PART I. FINANCIAL INFORMATION Item 1.
